DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to the patent application filed on November 18, 2019, for application number 16/686,873. Claims 1-17 have been considered. Claims 1, 7 and 16 are independent claims.
This action is made Non-Final.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  Claim 1 recites “DOM” and “URLs”, however, these abbreviation has not defined for later use in the following claim language. Claim 11 recites “the URL of the resource acquisition process”, however, it has lack of antecedent basis because the parent claim 8 does not have a URL of the resource acquisition process. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe proprietary software of a co-browse script in a browser and, accordingly, the identification/description is indefinite.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Randall Wayne Frei (US Patent Application Publication US 20090037517 A1), referred to as Frei herein.
Wilsher et al. (US Patent Application Publication US 20140380145 A1), referred to as Wilsher herein.
Handrigan et al. (US Patent Application Publication US 20170185368 A1), referred to as Handrigan herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-8, 10-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frei.
Regarding independent claim 1, Frei discloses “A non-transitory tangible computer readable storage medium having stored thereon a computer program for implementing a method of accessing proprietary resources on a co-browsing session (Frei, at ¶¶ [0024]-[0025], discloses co-browsing sessions.), the computer program comprising: 
a first browser having a DOM describing content of the first browser (Frei, at ¶ [0007], disclose representation of the downloaded web page using Document Object Model.), the DOM containing objects with URLs pointing to a first website (id. at ¶¶ [0007]-[0008], in case of Google Maps web page include dynamic content ; and 
co-browse JavaScript loaded to the first browser (id. at ¶ [0016], discloses the web client execute client-side program such as JavaScript® programs), the co-browse JavaScript configured to create a modified DOM by converting a first subset of the resource URLs to point at a resource acquisition process instead of to the first website (id. at ¶¶ [0033]-[0034], discloses modifying DOM by inclusion of stylesheets and modified HTML base tags so that new web content could be retrieved from the relay agent which is included in the sharing server instead of the web site. The child web browser causes new web content to be loaded from the sharing server with appropriate parameters set.), the co-browse JavaScript being further configured to forward the modified DOM of the first browser to a co-browse server on a co-browse session (id. at ¶ [0021], a client-side script such as JavaScript® executed and sends the initial DOM or any subsequent updates to the DOM, to the relay agent of the sharing sever.).”
Regarding independent claim 7, Frei discloses “A co-browse system for providing proprietary resources on a co-browse session (Frei, at ¶¶ [0024]-[0025], discloses co-browsing sessions.), comprising: a visitor computer (id. at FIG. 1, Parent computer (105)), an agent computer (id. at FIG. 1, Child computer (113)), and a co-browse service intermediate the visitor computer and agent computer (Examiner notes that “a co-browse service” interpreted as a server. id. at FIG. 1, Relay agent (110) is intermediate the parent computer and child computer through the network); 
the visitor computer having a first browser instantiated thereon (id. at ¶ [0024], the parent web client uses standard DHTML compliant web browsers running on a personal computer.), the first browser having a DOM describing content of the first browser (id. at ¶ [0026], once web content loaded on the parent web client, all of the elements that make up the current DOM can be accessed), the DOM containing objects with URLs pointing to a first website (id. at ¶¶ [0025]-[0026], discloses the parent web client accessing a web site to retrieve web content, the web content includes DOM objects), the first browser further having co-browse JavaScript loaded therein (id. at ¶ [0025], the parent web client accessing the co-browsing agent, implemented as a JavaScript® program.), the co-browse JavaScript configured to copy the DOM of the first browser and forward the DOM of the first browser to the agent computer via the co-browse service on a co-browse session (id. at ¶¶ [0026]-[0027], the web client agent sends the data representation of the DOM to the relay agent in order to provide the initial DOM content to the child web client.); 
the co-browse service having a resource acquisition process instantiated thereon (id. at FIG. 1, a sharing server having the relay agent instantiated); and 
the agent computer having a second browser instantiated thereon (id. at FIG. 1 and at ¶ [0027], the child computer having a child web client instantiated), the second browser being configured to load the DOM of the first browser received on the co-browse session (id. at ¶ [0033], receiving an XML encoded representation of the parent web client's DOM from the relay agent) and request at least some of the objects referenced in the DOM from the resource acquisition process (id. at ¶ [0019] and [0033], discloses the child web client's agent consists of a JavaScript® 
Regarding independent claim 16, Frei discloses “A method of obtaining proprietary resources for inclusion in a co-browse session, the method comprising the steps of: 
receiving a first resource request by a resource acquisition process from a first browser (Examiner notes that it is not clear who initiate the first resource request, the second resource request, and the third resource request, therefore, examiner interprets the first resource initiated by the agent browser, and the second and third requests issued by the resource acquisition process of the co-browse server. Frei, at ¶¶ [0032]-[0033], discloses the child web client requests periodically to the relay agent to see if any DOM updates are available.), the resource request having a URL identifying the resource acquisition process (Examiner notes that this limitation recites requesting for co-browse server based resource or cached resource by the co-browse server. id. at ¶ [0040], discloses parent agent transmits the DOM data to the relay agent as URL parameters, so that the parent agent creates a new element in the DOM that defines a relay agent based resource, and the relay agent stores the DOM data in the DOM storage of the sharing server.), and further specifying a network address resolvable to a first resource associated with a website (id. at ¶ [0052], discloses the web proxy cache certain portions of the web content for later retrieval by ; 
issuing a second resource request for the first resource to a second browser having a webpage loaded from the website (Examiner notes that instant limitation indicates requesting resources specific to the second browser. Frei, at ¶ [0033], discloses substantially similar resource request by requesting DOM element updates and the dynamic creation of new DOM nodes for certain parameters, such as HTML stylesheets to retrieve an XML encoded representation of the parent web client's DOM.); 
concurrently issuing a third resource request for the first resource to the website (id. at ¶ [0049]-[0050], discloses the sharing server request and retrieve desired web site content directly or using the HTTP referrer parameter.); and 
responding to the first resource request with the first resource if the first resource is received from either the second browser or from the website (id. at ¶ [0052], allowing the child web client to download image files directly from the web proxy's cache.).”
Regarding claim 8, Frei discloses all the limitation of independent claim 7. Frei further discloses “wherein the co-browse JavaScript at the visitor browser is configured to convert a first subset of the URLs of the DOM of the first browser to cause the first subset of URLs to point at the resource acquisition process instead of to the first website prior to transmission of the DOM to the co-browse server on the co-browse session (Frei, at ¶ [0040], the parent agent, which is a JavaScript® program, creates a new element in the DOM that defines a relay agent .”
Regarding claim 10, Frei discloses all the limitation of independent claim 7 and its dependent claim 8. Frei further discloses “wherein a URL of the resource acquisition process is provided by the co-browse service to the JavaScript on the co-browse session (Frei, at ¶ [0025], A co-browsing session can be initiated by the parent web client accessing a web site the co-browsing agent integrated into the content returned from the web site, and the web site’s content include HTML <script> tag that include the parent agent directly, or that direct the parent web client to download the agent from a server such as the sharing server which means using src attribute to download external script file.), and wherein the JavaScript is configured to convert the first subset of the resource URLs to point to the URL of the resource acquisition process (id. at ¶ [0040], parent agent creates a new element in the DOM that defines a relay agent based resource, when DOM data is to be sent to the relay agent.).”
Claim 3 is directed towards a non-transitory tangible computer readable storage medium equivalent to a co-browse system found in claim 10, and is therefore similarly rejected.
Regarding claim 11, Frei discloses all the limitation of independent claim 7 and its dependent claim 8. Frei further discloses “wherein the URL of the resource acquisition process is created by the co-browse server based on an identity of a co-browse server identified by the co-browse service to host the co-browse session (Examiner notes that an identify of a co-browse server is interpreted as its domain, and the URL of the resource acquisition process is interpreted as “a URL of the resource acquisition process”. Frei, at ¶ [0028], discloses an identity of a co-browse server which is equivalent to the domain of the co-browse server is in different domains than the web site.), and wherein the JavaScript is configured to convert the first subset of the resource URLs to point to the URL of the resource acquisition process (id. at ¶ [0040], parent agent creates a new element in the DOM that defines a relay agent based resource, when DOM data is to be sent to the relay agent.).”
Claim 4 is directed towards a non-transitory tangible computer readable storage medium equivalent to a co-browse system found in claim 11, and is therefore similarly rejected.
Regarding claim 12, Frei discloses all the limitation of independent claim 7 and its dependent claim 8. Frei further discloses “wherein the co-browse JavaScript is further configured to receive requests for resources associated with the first subset of the URLs from the resource acquisition process and is configured to respond to the requests for resources by providing the requested resources to the resource acquisition process (Frei, at ¶ [0042], discloses communication between the parent agent and the relay agent includes XMLHttpRequest within same domain using the parent web client’s hidden iframe. It enables to communicate DOM data between the parent agent and a relay agent residing in a domain other than that of the web site that provided the parent web content.).”
Claim 5 is directed towards a non-transitory tangible computer readable storage medium equivalent to a co-browse system found in claim 12, and is therefore similarly rejected.
Regarding claim 14, Frei discloses all the limitation of independent claim 7. Frei further discloses “wherein the co-browse service has a process instantiated thereon that is configured to convert a first subset of the URLs of the DOM of the first browser to cause the first subset of URLs to point at the resource acquisition process instead of to the first website in connection with transmission of the DOM from the first browser to the agent computer (Examiner notes that this limitation recites proxy function of the server. Frei, at ¶ [0050]-[0052], discloses when a parent web client 402 requests a web page URL, the web proxy translates the page so that it appears to have been generated from the web proxy, the DOM data can be transmitted to the relay agent, each of the embedded images and other sub-elements of the web page as links have been translated, and the web proxy cache image contents in order to allow the child web client to download those files directly from the web proxy's cache.).”
Regarding claim 15, Frei discloses all the limitation of independent claim 7. Frei further discloses “wherein the agent computer has a process instantiated thereon that is configured to convert a first subset of the URLs of the DOM of the first browser to cause the first subset of URLs to point at the resource acquisition process instead of to the first website (Frei, at ¶ [0033], the child web client’s agent consists of a JavaScript program dynamically creates new DOM nodes for certain parameters, such as HTML stylesheets, which need to be created as new DOM 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei in view of Wilsher.
Regarding claim 9, Frei discloses all the limitation of independent claim 7 and its dependent claim 8. Frei further discloses “wherein the first subset of URLs are URLs relating to images, … (Frei, at ¶ [0052], discloses image content files are cached by the web proxy, which means image URLs in the web content directs web proxy domain.).” However, Frei does not explicitly teach URLs relating to “fonts, and Cascading Style Sheets (CSS)”. 
Wilsher is in the same field of enable web development tools to be applied to multimedia messaging (Wilsher, at ¶ [0027]) that the content retrieval preferably uses similar approaches as used in a browser, where a base resource (e.g., HTML page) is retrieved and then any resources referenced in that document are retrieved including 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Frei’s web clients with resource URLs relates to fonts and cascading style sheets as taught by Wilsher. The purpose of doing so would have been to properly render suitable content per conversation per account basis on the browser (Wilsher, at ¶ [0049]).
Claim 2 is directed towards a non-transitory tangible computer readable storage medium equivalent to a co-browse system found in claim 9, and is therefore similarly rejected.
Claim 17 is directed towards a method equivalent to a co-browse system found in claim 9, and is therefore similarly rejected.


Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei in view of Handrigan.
Regarding claim 13, Frei discloses all the limitation of independent claim 7 and its dependent claims 8 and 12. However, Frei does not explicitly teach “wherein the co-browse JavaScript is further configured to process the requests for resources by asking for the resources from the website.”
Handrigan is in the same field of Systems and methods for enabling co-browsing (Handrigan, at Abstract) that the browser module in the application server may access the viewport of the web browser on the host computing device via a JavaScript (or other id. at ¶ [0042]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Frei’s web clients with the JavaScript in the visitor computer process the requests for resources by asking for resources from the website as taught by Handrigan. The motivation of doing so would have been to transmit the viewport to the application server for sharing as an exact reproduction of the viewport  with the guest computing devices via the rendered host browser viewport (Handrigan, at ¶ [0038]).
Claim 6 is directed towards a non-transitory tangible computer readable storage medium equivalent to a co-browse system found in claim 10, and is therefore similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stull et al., US 20090271713 A1 (A DOM representation of a document to be shared is obtained at a host computer, transformed, and reflected to one or more participant computers.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144




/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144